PER CURIAM.
Defendant’s main thrust on appeal surrounds the in-court identification by the victim. The record permits us to conclude that this identification was of a source wholly independent of any earlier confrontation. United States v. Wade, 1967, 388 U.S. 218, 87 S.Ct. 1926, 18 L.Ed.2d 1149; Stovall v. Denno, 1967, 388 U.S. 293, 87 S.Ct. 1967, 18 L.Ed.2d 1199; and Anderson V. State, Fla.App.1968, 215 So.2d 618.
The briefs and record on appeal having been read and given full consideration, and the defendant having failed to demonstrate reversible error, the order of the lower court is affirmed.
Affirmed.
WALDEN, McCAIN, and OWEN, JJ., concur.